Every judgment purchased and paid for, is, so far as the plaintiffs in it are concerned, paid; but if at the time of payment an assignment is made by the plaintiffs to a third party for the benefit of one with whose money or credit the payment is made, the judgment, although in one sense paid, is not satisfied, but remains subsisting and valid, until it has answered the purposes for which it was assigned. The finding if it could have been justly deduced from the evidence should, under the circumstances, have gone the length of concluding that the payment made was intended as a satisfaction; or some other fact should have been found invalidating the assignment. One or the other was clearly necessary to justify the legal conclusion that the judgment was satisfied, and that the defendants were entitled to have it thus appear upon record. The naked fact that the amount due upon a judgment is paid to the plaintiffs is undoubtedly sufficient to justify the legal conclusion that it is satisfied; but the fact of payment connected with an assignment to a third party, to indemnify another with whose money or credit it is paid, instead of establishing a satisfaction of the judgment establishes the reverse and proves the judgment to be outstanding. The conclusion of law, therefore, to which the court arrived, that the judgment was satisfied, except for the purpose of enforcing contribution by co-defendants, was a clear mistake. Upon the argument, reliance was placed upon the fact that it did not appear that the indorser had any knowledge of the assignment, and therefore it was insisted that he was not entitled to the benefit of it. The law is otherwise and well settled. One for whose benefit an assignment is made may affirm and enforce it, though it was made without his knowledge. (Berly v. Taylor etal., 5 Hill, 577.)
I am therefore of opinion that the judgment was erroneous, and should be reversed.